DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on October 17th, 2019.  Claims 1-20 are presently pending and are presented for examination.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on September 26, 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116e” has been used to designate both two different sensors in Figs 4A and 4D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Part 316 refers to charging, however it appears as though this figure is referring to refueling at a gas station.  It appears as though -- is refueling completed? – would be more appropriate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle including a Cap that is Automatically Separated from a Vehicle Body when the Intention of the User to Replenish an Energy Source is Determined.
The disclosure is objected to because of the following informalities:
In regards to Para 0148, it appears as though charging path B is described yet the text recites “charging path A”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauss (DE 102018003563; see attached English translation for paragraph numbers).
In regards to claim 1, Krauss discloses of a vehicle (Fig 1, Para 0001) comprising:
an image acquisition unit (Para 0013);
a cap provided on a body of the vehicle and configured to open and close a replenishing port for replenishing an energy source (Para 0014-0015, 0018);
a driving unit allowing the cap to be separated from or connected to the body (Para 0014, 0018-0019); and
a controller configured to determine an intention of a user to replenish the energy source on the basis of an image acquired by the image acquisition unit, and control the driving unit such that the cap is automatically separated from the body in response to determining that the intention of the user to replenish the energy source exists (Para 0017-0018, 0007).
In regards to claim 2, Krauss discloses of the vehicle of claim 1, wherein the image acquisition unit is provided at a position adjacent to the cap on the body (Para 0013, Fig 1).
In regards to claim 3, Krauss discloses of the vehicle of claim 1, wherein the controller is configured to recognize an object in an image acquired by the image acquisition unit, determine whether a charging gun or a refueling gun exists among the recognized objects, and determine that the intention of the user to replenish the energy source exists in response to determining the charging gun or refueling gun to exist among the recognized objects (Para 0016-0017, 0012).
In regards to claim 5, Krauss discloses of the vehicle of claim 1, wherein the controller is configured to control the driving unit such that the cap is automatically closed when the replenishment of the energy source is completed (Para 0019).
In regards to claim 6, Krauss discloses of the vehicle of claim 1, further comprising an obstacle detector provided at a position adjacent to the cap and configured to detect an obstacle (Para 0007, 0013, 0016, 0019, Fig 1), 
wherein the controller is configured to acquire a distance to the obstacle on the basis of a detection signal detected by the obstacle detector, and when the acquired distance to the obstacle is less than or equal to a predetermined distance, the controller is configured to activate an operation of the image acquisition unit (Para 0007, 0013, 0016-0017, 0019, Fig 1).
In regards to claim 8, Krauss discloses of the vehicle of claim 1, further comprising:
a plurality of obstacle detectors provided at different positions on the body and configured to detect an obstacle (Para 0013, Fig 1);
a storage configured to sequentially store pieces of identification information of the obstacle detectors corresponding to an energy source replenishment path (Para 0014, 0018); and
an alighting detector configured to determine whether the user alights from the vehicle, wherein the controller is configured to determine whether the user alights from the vehicle on the basis of a detection signal detected by the alighting detection signal, identify identification information of an obstacle detector that outputs a detection signal among the plurality of obstacle detectors and a detection order of the obstacle in response to determining that the user alights the vehicle, determine a movement path of the user on the basis of the identified identification information of the obstacle detector and the identified detection order, and activate the operation of the image acquisition unit when the movement path coincides with the energy source replenishment path (Para 0017-0018, 0007, 0011).
In regards to claim 9, Krauss discloses of the vehicle of claim 8, wherein the controller is configured to acquire distances to an obstacle on the basis of detection signals detected by the plurality of obstacle detectors, and identify identification information of an obstacle detector that outputs a detection signal associated with a distance among the acquired distances that is less than or equal to a predetermined distance (Para 0007, 0016, 0019).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauss in view of Schlienz (DE 102016211527; see attached English translation for paragraph numbers).
In regards to claim 4, Krauss discloses of the vehicle of claim 3.
However, Krauss does not specifically disclose of wherein the controller is configured to recognize a face among the recognized objects, determine whether the recognized face corresponds to a face of the user, and when the recognized face corresponds to the face of the user, the controller is configured to unlock the cap.
Schlienz, in the same field of endeavor, teaches of the controller is configured to recognize a face among the recognized objects, determine whether the recognized face corresponds to a face of the user, and when the recognized face corresponds to the face of the user, the controller is configured to unlock the cap (Para 0007, 0009, 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of claim 3, as taught by Krauss, to include the controller is configured to recognize a face among the recognized objects, determine whether the recognized face corresponds to a face of the user, and when the recognized face corresponds to the face of the user, the controller is configured to unlock the cap, as taught by Schlienz, in order to increase the safety of the automatic opening and closing system (Schlienz Para 0009).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauss in view of Humpenoeder et al. (DE 102010007204; hereinafter Humpenoeder; see attached English translation for paragraph numbers).
In regards to claim 7, Krauss discloses of the vehicle of claim 6.
However, Krauss does not specifically disclose of wherein the controller is configured to activate an operation of the image acquisition unit when a time for which the acquired distance to the obstacle remains less than or equal to the predetermined distance is longer than or equal to a predetermined time.
Humpenoeder, in the same field of endeavor, teaches of the controller is configured to activate an operation of the image acquisition unit when a time for which the acquired distance to the obstacle remains less than or equal to the predetermined distance is longer than or equal to a predetermined time (Para 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of claim 6, as taught by Krauss, to include the controller is configured to activate an operation of the image acquisition unit when a time for which the acquired distance to the obstacle remains less than or equal to the predetermined distance is longer than or equal to a predetermined time, as taught by Humpenoeder, in order to rule out false events such as pedestrians passing by (Humpenoeder Para 0014).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muller (DE 102016223212) discloses of opening a loading flap when an opening condition has been met, including a driver exiting a vehicle and approaching the loading flap.
Schreiner (DE 102012021518) discloses of opening an energy storage area of a vehicle if a predetermined movement pattern of a user has been detected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                               

/JAMES M MCPHERSON/               Examiner, Art Unit 3663